In an action to recover the agreed price and reasonable value of goods sold and delivered, and for other relief, defendants, other than defendant Getzov, appeal from an order of the Supreme Court, Kings County, dated March 3, 1960, granting plaintiff’s motion to preclude them from offering any proof to sustain the allegations of their affirmative defense that plaintiff, a New Jersey corporation, was not authorized to do business in this State. A bill of particulars was submitted by said defendants on the return day of the motion. The delay in serving the bill covered a period of approximately five months. Order reversed, without costs, and plaintiff’s motion to preclude denied. In our opinion, in view of all the facts and circumstances, it was an improvident exercise of discretion to grant plaintiff’s motion for an order of preclusion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.